Citation Nr: 0430366	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-03 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.29 for hospitalization and 38 C.F.R. §  4.30 
for convalescence, regarding cervical spine surgery performed 
at a VA medical center on October 29, 2001. 

2.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).    


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
January 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 RO decision, which denied a 
temporary total evaluation under 38 C.F.R. § 4.29 and 38 
C.F.R. §  4.30, regarding cervical spine surgery performed at 
a VA medical center on October 29, 2001, and which also 
denied a TDIU.  

The issue of entitlement to a TDIU is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

On October 29, 2001, the veteran was admitted to a VA medical 
center and underwent surgery for a nonservice-connected 
disability of the cervical spine.  


CONCLUSION OF LAW

Entitlement to a temporary total evaluation under 38 C.F.R. 
§§ 4.29 and 4.30 for hospitalization and convalescence, 
regarding cervical spine surgery performed at a VA medical 
center on October 29, 2001, is precluded by law.  38 U.S.C.A. 
§ 1155 (West  2002); 38 C.F.R. §§ 4.29, 4.30 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board is required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  In this 
case, it does not appear that the RO provided the veteran 
notice of the VCAA.

The veteran argues that a temporary total rating based on 
hospitalization and convalescence in regard to cervical spine 
surgery performed at a VA medical center on October 29, 2001, 
is warranted.  The facts presented by the veteran are not in 
contention and the factual evidence is not dispositive in 
this case.  Instead, this case involves statutory 
interpretation.  Because the VCAA has no effect on claims 
when the question is limited to a matter of law, including 
statutory interpretation, the Board need not determine if VA 
met the duty to assist and duty to notify requirements of the 
VCAA.  See Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith 
v. Gober, 14 Vet. App. 227 (2000).  

After a careful review of the record, the Board finds that 
the veteran's claim lacks merit under the law, as discussed 
below.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairments of earning capacity 
resulting from such injuries in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  

Under 38 C.F.R. § 4.29, a total disability rating will be 
assigned when it is established that a service-connected 
disability required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days, or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  

Under 38 C.F.R. § 4.30, a total disability rating will be 
assigned from the date of hospital admission and continue for 
1, 2, or 3 months from the first day of the month following 
hospital discharge when treatment of a service-connected 
disability results in:  (1) Surgery necessitating at least 
one month of convalescence; (2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body case, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); or (3) Immobilization by 
cast, without surgery, of one major joint or more.  An 
extension of 1, 2, or 3 months beyond the initial 3 months 
may be granted and extensions of 1 or more months up to 6 
months beyond the initial 6 months period may be made upon 
approval of the Adjudication Officer.  

In this case, the veteran was admitted to a VA medical center 
on October 29, 2001, and on that date he underwent surgery 
for a cervical spine disability that was diagnosed as 
cervical spondylotic myelopathy.  Specifically, the surgical 
procedure was a C4 carpectomy and fusion with iliac crest 
bone graft and instrumentation.  The veteran was discharged 
from the medical center on November 18, 2001.  

The record shows that service connection is not established 
for a disability of the cervical spine.  As such, the 
veteran's claim must fail.  As noted, a prerequisite for a 
temporary total rating, under either 38 C.F.R. § 4.29 or 
38 C.F.R. § 4.30, is that the VA treatment or convalescence 
at issue pertains to a service-connected disability.  Because 
the veteran does not satisfy this initial requirement, his 
claim is denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430  (1994). 


ORDER

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.29 for hospitalization and 38 C.F.R. §  4.30 for 
convalescence, regarding cervical spine surgery performed at 
a VA medical center on October 29, 2001, is denied. 


REMAND

Remand is warranted with regard to the issue of entitlement 
to a TDIU, to ensure that all pertinent medical evidence is 
associated with the claims file and to obtain contemporary 
medical opinions as to the severity of the veteran's service-
connected disabilities.

The veteran maintains that service-connected bilateral knee 
and low back disabilities prevent him from securing or 
following any substantially gainful occupation.  

A total disability rating (100 percent) for compensation may 
be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation without regard 
to advancing age as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combine 
rating to 70 percent or more.  This includes consideration of 
such factors as the extent of the service-connected 
disabilities, and employment and educational background.  38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2004).  

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests "a living wage".  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  

At present, the veteran's current service-connected 
disabilities consist of the following:  degenerative joint 
and disc disease of the lumbosacral spine secondary to a 
service-connected right knee disability, evaluated as 60 
percent disabling; degenerative changes of the left knee 
secondary to a service-connected right knee disability, 
evaluated as 10 percent disabling; degenerative changes of 
the right knee, evaluated as 10 percent disabling; and 
residuals of internal derangement of the right knee with 
instability, evaluated as 10 percent disabling.  His combined 
disability rating is 70 percent.  He thus satisfies the 
percentage rating standards for individual unemployability 
benefits.  

In the Board's opinion, however, the medical record, as it 
now stands, is unclear as to the current effect of service-
connected disabilities on the veteran's employability.  The 
veteran underwent a VA orthopedic examination in December 
2001, to evaluate his service-connected knee and low back 
disabilities.  The examiner noted in the diagnoses that the 
veteran also had a stroke due to cervical spine surgery for 
cervical spondylitic myelopathy, and that stroke residuals 
involved the knee and low back.  The examiner commented that 
while the veteran could not perform work requiring heavy 
lifting more than 20 pounds, he could perform desk type work.  
The examiner opined that the veteran was not unemployable, 
and noted that a social worker was unavailable for a social 
survey.  It is notable that the examination focused on 
impairment of the low back and lower extremities, and not 
upper extremity impairment.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to receive an examination by an 
appropriate physician to determine the 
severity of his service-connected 
disabilities.  The claims folder should 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be asked to opine whether 
the service-connected disabilities cause 
him to be unemployable.

2.  Thereafter, the RO should 
readjudicate the veteran's claim of a 
TDIU, based on a review of the entire 
evidentiary record.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



